DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas G. Gallagher on 11/05/21.
The application has been amended as follows:
 In claim 1, line 10, “bending” has been changed to “bending; wherein the TFT includes: a source layer; a first gate insulating layer disposed on the source layer; a first metal layer disposed on the first gate insulating layer; a second gate insulating layer disposed on the first metal layer; a first source-drain metal layer disposed on the second gate insulating layer; an organic layer disposed on the first source-drain metal layer and a second source-drain metal layer disposed on the organic layer; wherein the first source-drain metal layer and the second source-drain metal layer are electrically connected by a first through via, and the second source-drain metal layer is electrically connected to the source layer by a second through via; wherein the buffer unit is located between the organic layer and the substrate and contacts the organic layer and the substrate; and  wherein the buffer unit and the organic layer are made of a same material”
In claim 11, line 11, “bending” has been changed to “bending; wherein the TFT includes: a source layer; a first gate insulating layer disposed on the source layer; a first metal layer disposed  wherein the buffer unit is located between the organic layer and the substrate and contacts the organic layer and the substrate; and  wherein the buffer unit and the organic layer are made of a same material”
In claim 8, line 1, “claim 2” has been changed to “claim 1”
In claim 18, line 1, “claim 12” has been changed to “claim 11”
Cancel claims 2 – 4, 9, 10, 12 - 14


				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 5 – 8, 11, 15 - 18 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as “at least one buffer unit disposed between the planarization layer and the substrate and located outside the TFTs; wherein the buffer unit is positioned in the display region and used for buffering the stress of the display panel during bending; wherein the TFT includes: a source layer; a first gate insulating layer disposed on the source layer; a first metal layer disposed on the first gate insulating layer; a second gate insulating layer disposed on the first metal layer; a first source-drain metal layer disposed on the second gate insulating layer; an organic layer disposed on the first source- wherein the buffer unit is located between the organic layer and the substrate and contacts the organic layer and the substrate; and  wherein the buffer unit and the organic layer are made of a same material” as recited in claims 1, 11.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 2 of Choi et al. (10,963,076) discloses a display panel having a display region (DA) and a non-display region (NDA) located on a periphery of the display region, the display panel comprising: a substrate (100); a thin film transistor (210) array disposed on the substrate (100), the TFT array including a plurality of thin film transistors (210) arranged in an array; a planarization layer (140) disposed on the plurality of TFTs; and a bending region (BA).

    PNG
    media_image1.png
    475
    846
    media_image1.png
    Greyscale


.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826